Citation Nr: 9921471	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-32 498	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
gastrointestinal disorder, including hiatal hernia.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of right foot ganglion cyst removal.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of right femur osteotomy.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, granted service connection for 
hiatal hernia, the residuals of right foot ganglion cyst removal, 
the residuals of right femur osteotomy, a dysthymic disorder, and 
the residuals of a head injury including headaches.  
Subsequently, the veteran perfected an appeal as to the 
compensation level assigned as to these issues.

A June 1996 rating decision granted entitlement to a 30 percent 
disability rating for a hiatal hernia disorder, granted 
entitlement to a 30 percent disability rating for a dysthymic 
disorder, and granted entitlement to service connection for 
diminished sensation to the right foot secondary to ganglion cyst 
removal.

The case was remanded to the RO in September 1997 and March 1998 
to provide the veteran an opportunity to present evidence at a 
personal hearing before a Board Member.

In March 1998 the veteran testified at a personal hearing before 
the undersigned Board Member.  A copy of the transcript of that 
hearing is of record.

In a February 1999 supplemental statement of the case the RO, 
inter alia, addressed a separate issue of entitlement to a rating 
in excess of 10 percent for diminished sensation to the right 
foot, which was considered inextricably intertwined with the 
issue of entitlement to a higher rating for the residuals of a 
right foot ganglion cyst removal which had been perfected on 
appeal.  The veteran has not perfected an appeal regarding the 
matter of entitlement to a rating in excess of 10 percent for 
diminished sensation to the right foot, by filing a Substantive 
Appeal and that matter is not before the Board.  

The veteran withdrew his appeal as to the issues of entitlement 
to a compensable rating for the residuals of a head injury 
including headaches and entitlement to a rating in excess of 30 
percent for a dysthymic disorder by personal hearing testimony.  
Therefore, the issues listed on the title page of this decision 
are the only issues presently before the Board for appellate 
review.


REMAND

Initially, the Board notes that the veteran's claims for higher 
evaluations are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The United 
States Court of Appeals for Veterans Claims (Court) has also held 
that separate or "staged" schedular disability ratings may be 
assigned subsequent to an initial award of service connection 
based upon the facts in each case.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

As to the issue of entitlement to a higher evaluation for a 
gastrointestinal disorder, the veteran reported that he underwent 
an upper gastrointestinal series study in March 1998, that he had 
lost weight since his discharge from service, and that a doctor 
had informed him that he had anemia.  The Board notes that the RO 
was unable to locate VA medical records documenting treatment for 
the veteran's gastrointestinal disorder in March 1998.  The Board 
also notes that the November 1998 VA examiner did not discuss the 
veteran's reported symptoms of weight loss and anemia.  
Therefore, additional development is required for an adequate 
determination of this matter.

In addition, the veteran testified that he underwent a medical 
evaluation in association with his vocation rehabilitation 
program.  The Board finds these records, if available, should be 
associated with the record for appellate review.  

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim, which includes obtaining adequate VA 
examinations.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, and conducting a 
thorough and contemporaneous medical examination, which takes 
into account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Generally, if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the agency 
of original jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his service 
representative should be permitted to 
submit additional evidence relevant to the 
issues on appeal.  All pertinent evidence 
received should be associated with the 
claims folder.  

2.  The RO should request the veteran 
provide specific information as to the 
treatment he received for his 
gastrointestinal disorder in March 1998 and 
for any VA or non-VA treatment received 
since that date.  Any pertinent records 
identified should be requested and 
associated with the claims file.

3.  The RO should obtain the veteran's VA 
vocational rehabilitation file, including 
any medical evaluation reports, and include 
it with the record for appellate review.

4.  The veteran should be afforded an 
appropriate VA examination to determine the 
nature and severity of his service-
connected gastrointestinal disorder.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  

The examiner is specifically requested to 
comment on the present manifestations of 
the disorder, including any evidence of 
pain, vomiting, material weight loss, or 
hematemesis or melena with moderate anemia.  
The examiner should discuss whether there 
is evidence of any other symptom 
combinations related to the service-
connected gastrointestinal disorder 
productive of severe impairment of health.

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed in 
full.  In particular, the RO should ensure 
that the requested examination and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and, if they are not, the RO should 
implement corrective procedures.

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of disagreement 
was filed, is not granted to the veteran's satisfaction, the RO 
should issue a supplemental statement of the case.  The requisite 
period of time for a response should be afforded.  Thereafter, 
the case should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until notified by the RO; 
however, the veteran is advised that failure to cooperate 
by reporting for examinations may result in the denial of 
the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).





